Affirm and Opinion Filed August 19, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00556-CR

                    ALEJANDRO AMOLES JR., Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-84008-2020

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      A jury convicted appellant Alejandro Amoles, Jr. of continuous sexual abuse

of a child and assessed punishment at fifty years in prison. Appellant raises four

issues, alleging a Brady violation, error in admitting a forensic examiner’s outcry

testimony, error in refusing to admit an alleged prior consistent statement, and that

the evidence is insufficient to support the conviction. We affirm.

                                  BACKGROUND

      Mari Queller

      The first witness called by the State was Mari Ellen Queller, a financial

analyst. On Saturday, June 23, 2018, she drove from Austin to Allen to visit her
friend, the complainant’s mother (mother). Mother lived in a house with appellant,

her fiancé, and her then six-year-old daughter from a previous marriage, the

complainant. The following morning, June 24, as Queller was packing up to leave,

the complainant noticed her rolling up her pajamas. The complainant said they were

pretty, and she asked Queller if she slept in them. Queller said yes and then asked

if the complainant slept in pajamas. The complainant said she did, but then added

that her mother and appellant did not “sleep in anything.”

      Queller testified that she did not think much of this at first because appellant

and mother were engaged and living together. Later, however, the complainant told

Queller something that caused her concern that sexual abuse was occurring. Queller

told the complainant that she needed to tell someone about it, and the complainant

indicated she had talked to two friends. The conversation ended when they heard

mother and appellant getting up, which was around 9 a.m.

      Queller drove back to Austin without telling mother what the complainant had

said. On her way home, however, Queller realized the complainant was reaching

out for help, and she called her sister to ask for advice. Queller then called mother

and told her what the complainant had said, to which mother replied, “What an

imagination.” Queller called the Georgetown Police Department, and the Allen and

Wylie Police Departments ultimately investigated.

      Later that day, Queller received a call from mother. Mother put the call on

speaker phone, and Queller could hear the complainant in the background “crying

                                        –2–
hysterically.” Queller asked the complainant what was wrong, and she said: “I lied.

I lied, I’m sorry.” Queller asked, “Am I on speaker?” When mother said yes,

Queller replied, “Take me off speaker now,” and the call ended abruptly. Queller

testified that at that point it was clear to her mother did not believe the complainant.

That evening, however, mother called Queller again and told her she had a

conversation with the complainant and now believed the abuse had happened; that

appellant had left; and the relationship was over. The call ended when mother

received a call from the Allen Police Department. Queller testified that since that

day, she has had no contact with mother or the complainant.

      The Forensic Interviewer

      The outcry witness, forensic interviewer Michelle Lanier, testified that she

interviewed the complainant on June 24, 2018, at the Collin County Advocacy

Center. Lanier testified that the complainant was able to say who abused her and

that she described the abuse in a detailed, descriptive, and “[s]omewhat matter-of-

fact way,” but “[i]t did not appear that she understood that what had happened to her

was not something that was supposed to happen.”             The forensic interviewer

summarized the complainant’s disclosures of abuse as follows:

      [The complainant] relayed to me that . . . she would snuggle with
      [appellant], and that he would snuggle up to her without any clothes on
      and that he would take her hand and place it on his private, and that
      then he would take his hand away and her—she would feel as her hand
      was stuck there, and that then she would wiggle it, her hand. And that
      when he would snuggle up to her, that he would wiggle his body back
      and forth, and she demonstrated that. She also demonstrated how her

                                          –3–
      hand would move when it was placed on his private, indicating back
      and forth.

Lanier further testified:

      [The complainant] also stated that when [appellant] would be snuggled
      up to her body, they would be side by side and that sometimes her face
      would be facing him and sometimes her face would be facing away
      from him, and that would often require her to change hands for holding
      his private, and that she could feel his private on her private. And she
      pointed to her private, which she called a butt her front private [sic],
      and that she could feel it. She relayed that it felt weird and soft but also
      hard, and that it felt like there was a rectangle and then a hole at the end
      of it. And that when she touched that part it was soft but hard and
      tickle[d]. . . .
      And that [appellant] would move—when I asked her what it felt like
      when she could feel his private on her private, she said, “I can just feel
      it moving all around.”

The record also includes the following testimony:

      Q. [STATE:] Did she also indicate that when his private was on her
      private it felt like it tickled?
      A. Yes.

      Q. And when she was talking about that rectangular part around the
      hole, did she say what happened when her hand got off that part?

      A. She said it would slide down.
      Q. Okay. And did she make a gesture at that point as well?

      A. Yes.

      Q. Did she indicate when during the day this would happen?
      A. She stated it would happen in the morning before she would go to
      school, and that it would also occur when she got home from school.

      The complainant said she had her clothes on when this happened. The

complainant told Lanier that appellant had her put her hand on his genitals when she
                                         –4–
was five and six years old, telling Lanier: “It started when I’m five, and he had me

touch him when I was five, and now I’m six, and still when I was six.” The

complainant also said appellant put his private part on her private part when she was

five, stating: “The last time [it] happened when I was five, and that happened a few

times, only a few times.” The interview included a “touch inquiry” where they

talked about different kinds of touches. Lanier testified in part:

      Q. [STATE:] And when you started talking about private touches and
      explained to her what that was, what did she say when you said that?
      A. She immediately said, “Oh, that’s what [appellant] did,” and moved
      into talking about what happened.
      Q. Okay. And did she say, “This is what [appellant] does to me when
      I was five. The first time when I met him [was] when I was five; I was
      snuggling with him when I was five. We still do it when I’m six. I
      snuggle with him this way to his face. He grabs my hand and makes
      me touch his private spot. He makes me grab it”?
      A. That’s exactly what she said.

      After the complainant’s first forensic interview, the detective assigned to the

case contacted Lanier and wanted clarification on the complainant’s identification

of certain body parts because she had used the word “butt” to refer to her front

private part and appellant’s front private part. Lanier interviewed the complainant a

second time on June 26, 2018.

      During the second interview, the complainant pointed to her front private part

when referring to her “butt,” and she correctly identified the front private parts on

the male and female anatomical drawings. Lanier testified that the second interview


                                         –5–
was consistent with the first, and at no point during either interview did the

complainant say the abuse did not occur, or that she lied to get attention. Lanier,

however, got the impression there was some influence at home that was putting

pressure on the complainant. She told Lanier, “I told Mari [Queller,] and [appellant]

and mommy thought it was a lie. It makes me feel sad because it wasn’t.” Lanier

grew concerned the complainant might recant based on what she said during that

second interview.

      Nurse Onyinanya

      Nurse Sandra Onyinanya performed a sexual assault exam on the complainant

the day after her first forensic interview, June 25, 2018. Onyinanya testified that the

complainant had a normal exam and showed no signs of any injuries or trauma.

Nurse Onyinanya stated that this is very common and that 85 to 95 percent of all

exams are normal. The complainant did not make any statements during the exam.

      Before the exam, however, mother acknowledged to Onyinanya that the

complainant had reported abuse to Mari Queller. As recalled by Onyinanya, mother

reported that she had been told by “Mari” that the complainant had said to Mari that

“mom’s fiancé had made her touch his pee-pee.” Mother also stated that she “felt

like a horrible parent because she didn’t believe her child.” Nurse Onyinanya

testified that she was worried the complainant would recant:

      I was worried a lot about recantation, [the complainant] taking her story
      back simply because multiple times mom told us that she didn’t believe
      the child, that she was more worried about the fiancé than she was of

                                         –6–
       the child. Mom had made statements that possibly she knew this
       because she had walked in on them several times having sex, and that
       she’s used to coming into their bed and things at night. So I was really
       afraid about recantation just because of the statements made by mom
       that she didn’t believe her.
Onyinanya further testified that the complainant’s description that it tickled when

appellant wiggled his penis on her private spot was the type of sensory detail a child

her age1 should not know.

       Father

       The complainant’s biological father (father) testified that the complainant is

his child with mother. He and mother were married in 2008, separated in March

2015, and divorced in June 2016. According to father, appellant and mother were

dating in 2017, when the complainant was five years old. He was living with them

in 2018, when she would have been six. Father testified he only saw appellant and

the complainant together on five occasions, but he never saw anything improper in

the relationship between appellant and the complainant, and he noticed she had an

obvious affection for appellant. When she stayed with father, the complainant never

complained to him about appellant or said anything negative about him.

       Father testified that, a week before trial, he came to the District Attorney’s

Office with the complainant and mother for a pre-trial meeting. While they sat in

the waiting area, the complainant kept telling mother how scared she was, and that



   1
      The complainant was born in February 2012, which would have made her six years old at the time of
the sexual assault nurse exam.
                                                 –7–
she hoped “they” believed her. According to father, mother told the complainant

“something to the effect of, ‘Just remember to tell the truth, and the truth is that you

lied to get attention.’” Although he could not be sure, this conversation led father

believe mother could have been coaching the complainant to say the abuse did not

happen.

      The Victim Advocate Coordinator

      Father’s testimony that mother may have been coaching the complainant was

supported by the testimony of Ruth Ruiz, the victim advocate coordinator for the

Collin County District Attorney’s Office. She testified that, the week before trial,

the complainant and her parents came to the office for a pretrial meeting. Ruiz

escorted them to a waiting area. While they were in the waiting room, Ruiz

overheard mother talking to the complainant. Ruiz testified as follows:

      Q. [STATE:] [W]hat did you hear [mother] say?

      A. I heard [mother] telling [the complainant] to tell the truth. I heard
      her say, “You’re not in trouble.” I heard her say, “M[i]stakes happen.”
      I also heard her say, “It was because you wanted to get attention, that I
      was getting engaged.”

      Q. What did [the complainant] say after she said that?
      A. She asked what engaged meant.

      Q. So she asked, “What is engaged?”

      A. Yes. She said, “What is engaged?”

      Q. And did [mother] tell her what engaged means?
      A. She did.


                                          –8–
Asked on cross-examination what mother was doing that Ruiz believed to be

inappropriate, Ruiz answered, “I got the sense that she was coaching her daughter.”

       The Complainant

       The complainant, nine years old at the time of trial, recanted during her

testimony. After some introductory questions, the prosecutor asked her:

       Now, before we get started with anything else, I promised you that I
       would give you a chance to say what is really—what’s really important
       for you to get out, and that you and your mom have talked about, and
       that you want to get out in front of this jury. Will you tell the jury what
       you need to say?

The complainant answered, “Well, I just really wanted attention, and this was kind

of all just a lie.” She added that she felt a little better after saying that.

       She testified that appellant worked a lot, and she hardly ever saw him. The

complainant testified that whenever she would climb into her mother’s bed,

appellant would be asleep, but he would wake up at some point when she was in bed

with him. The complainant answered “no” when asked if appellant started putting

her hand on his private spot when she was five years old. However, she remembered

giving a forensic interview where she said appellant did that, and she had watched a

video recording of the interview. The record then reads as follows:

       Q. [STATE:] Do you remember saying that, in your forensic interview,
       what it felt like—what his penis—I’m sorry, let me call it what you
       called it—what his private spot feels like or felt like in your hand?

       A. Yes.
       Q. Okay. Tell me what it felt like in your hand.


                                            –9–
      A. It was squishy, I guess.
      Q. Okay. And was it a little hard and a little soft?

      A. It was just kind of soft.

The complainant later testified that “it” felt somewhere in between a hard table and

squishy soft.

      Asked by the prosecutor if appellant would “do anything with your hand on

his body,” the complainant replied “No.” But she testified that appellant would hug

her tightly when they snuggled and that she could feel his body against hers, stating:

“Well, I felt a lot of his body. Like, I basically—like, I felt his arms, I felt his legs,

I felt, like, his chest, a little bit of his head.” She felt “[j]ust a little bit” of his

bellybutton but did not feel his private spot. When asked if she had heard herself on

the video describing appellant’s penis, the complainant stated: “Like, I guess—well,

I didn’t see all of it. I saw—I did see it in the drawing where she showed me, but,

like, not all of it in real life.” The prosecutor asked if the complainant remembered

laying on her side when this was happening and having to sometimes switch hands,

and the complainant stated “Yes.” Asked why she would have to switch hands, the

complainant testified that “it’s kind of hard for me to make my hand—my arm go

like this a lot.” The following then occurred:

      Q. [STATE]: Okay. So if you were laying—did you sometimes lay on
      your side, or were you on your back, or were you on your stomach?

      A. I was on my side.

      Q. You were on your side?

                                          –10–
      A. (Nods head).
      ****

      Q. Okay. So you’re on your side. . . . When you were on your side, did
      your arm—would it be able to move as much as the free arm that you
      weren’t laying on?
      A. No, it didn’t move as much.

      Q. It didn’t move as much? If you were on a different side, would you
      have to switch hands when that was all going on?
      A. Yes.

      Q. Could you use both hands at the same time?

      A. No.
      Q. Okay. So if you were laying on your—this is my right. If I—if
      you’re laying on your right side, would you use your left hand?

      A. Yes.
      Q. Okay. That was kind of hard to imagine, wasn’t it?

      A. Yes.
      Q. If you were laying on your left side, would you use your right hand?

      A. Yes.

      Q. Okay. Do you remember wiggling your hand sometimes?

      A. Kind of.
      ****

      Q. Based on what you remember, not what you saw in the video, when
      you wiggled your hand, did something happen to his private spot? Did
      it—and we talked about it a little bit, that it felt hard and it felt soft.

      ****

      A. It would just stay the same.
The complainant also testified that she had not seen appellant in over three years,
                                       –11–
and that she “kind of missed him a lot.”

      The complainant testified on cross-examination that she lied about “[t]he

private touch,” that appellant never made her touch any part of his body, and that

when she previously said she touched appellant and appellant touched her, she was

talking about snuggling with him. The complainant said her mother talked to her

about letting her know if anyone made her do something she should not be doing.

The complainant said she was telling the truth now, but “wasn’t really telling the

truth in the past.” The complainant testified that she just wanted some extra attention

(e.g., wanted appellant “to hang out more with me”), and she wanted her mother and

appellant to get married. Questioned about meeting the prosecutor the week before

trial, the complainant testified as follows:

      Q. [DEFENSE COUNSEL:] When you would answer questions for her
      [the prosecutor], were you just answering some stuff because that’s
      what she wanted you to do?”

      A. I knew that she wanted me to answer the questions, but I would just
      answer the questions for her.

      Q. Okay. Now, you told her last week that this never happened, right?
      A. Yes.

      Q. And then she wanted you to come back down here Friday?
      A. No.

      Q. What did you tell your mother?

      A. I told her—I told my mother that I didn’t want to come back down
      here.
      Q. So your mom said, “We need to go back down to the DA’s Office,”

                                         –12–
      and you said, “I don’t want to go?”
      A. Yes.

The complainant stated: “The truth is that he never did anything to me and I never

did anything to him. I just wanted to—I made up the lie for attention.”

      On redirect, the complainant testified as follows:

      Q. [STATE:] Okay. The other lawyer has asked a little bit about how
      you made this up to get attention. Okay? And you’ve just watched
      your forensic interviews, so my question is: How did you know to
      make up the details when you talked to the lady at the Children’s
      Advocacy Center?
      A. Well, I just described it in my own way.
      Q. Okay, so you described it in your own way, and it was just from your
      imagination?
      A. Yeah.

      Q. [D]id you know that what you were saying happened should not have
      happened, or did you just think you were talking about something?
      A. I just thought I was talking about something.
      Q. You didn’t really know that it was bad, or not the right thing, or
      anything like that?

      A. I didn’t know if it was bad or good. I didn’t really know anything.

Asked if she was worried about what would happen to appellant if the jury thought

something occurred, the complainant answered, “Yes.” Asked if she was worried

about him getting in trouble, she again answered, “Yes.” On re-cross examination,

however, the complainant repeated that nothing happened; that appellant never made

her touch his private parts; he never touched her private parts; and appellant’s private

parts never touched anything between her legs.
                                         –13–
      Appellant

      Appellant, forty years old on the day he testified, denied committing any abuse

against the complainant. He told the jury that he met mother through work in 2014.

At the time, mother and father were separated and going through a divorce, and

appellant and mother began dating about six months after they first met. Appellant

and mother were already dating when he met the complainant; appellant had known

the complainant since she was three years old. Appellant and mother got engaged

in November 2017.

      Appellant first heard about the complainant’s allegations in June 2018. He

remembered that he was outside the house working on his Tahoe when mother and

the complainant came outside and told him “what had been said.” Appellant testified

that the news “blew me away,” and that “I lost my breath when that happened.”

Appellant recalled that he did not know “whether it was a joke or it was for real.”

Appellant recalled saying, “Are you freaking kidding me?” Appellant also recalled

that the complainant “was crying hysterically,” and that she hugged him and said:

“Daddy, I’m so sorry. I didn’t mean to say that.” Mother “was distraught” and

crying. When appellant later went inside the house, mother and the complainant

apologized to him, but they did not talk further about the allegations. Appellant

testified that complainant was never threatened, that he moved out of the house on

June 23, 2018, and that he had had no contact with the complainant since that time.

Appellant and mother dated for a short time afterwards before concluding it was

                                       –14–
never going to work. Asked if he was still in love with mother, appellant responded:

“Oh yeah.”

      On cross-examination, appellant testified that he was living with mother and

the complainant when the complainant was five and when she was six years old.

During that time, he would stay at the house once or twice a week, depending on his

work schedule, and he sometimes stayed at home up to four days a week. Appellant

acknowledged that, when he was home, mother got up earlier than he did, and the

complainant would come into the bedroom wearing her pajamas and climb into bed

with him. Appellant testified that he slept in the nude. He initially stated that when

the complainant got into bed, he would tell mother to come and get the complainant,

and he would run to the shower and get dressed. But appellant also testified that,

when he was at home, the complainant would come to his room with her pajamas on

and get into bed with him while he was nude.

      Mother

      Mother testified that she and father separated in 2015, and that she met

appellant that same year. Her divorce was final in 2016. At some point, appellant

moved into her house. Mother testified that appellant loved doing anything the

complainant wanted to do, including playing games and watching movies. When

her friend Mari Queller told her what the complainant had said in June 2018, mother

was shocked because she, appellant, and the complainant “were always together as

a family.” Mother recalled telling Queller, “There’s no possible way.” Mother

                                        –15–
testified that she first spoke to appellant about it and then they both talked to the

complainant, at which point, according to mother, the complainant recanted. Mother

then spoke to the complainant alone and recalled saying to her: “This is huge. How

come you never told mommy? I mean, you never told your daddy? You never told

anybody? And we talked about this every time, about inappropriate touches and

things like that.” As a result of her conversation alone with the complainant, mother

“formed an opinion that [the complainant’s allegation] was not truthful.” Later that

day, June 24, 2018, Detective Chad Hermes of the Allen Police Department

contacted mother, and she brought the complainant to the Children’s Advocacy

Center. The complainant had not seen appellant since that day, but appellant and

mother continued their relationship “for another year or so” before ending it.

      Mother testified that the complainant recanted multiple times: to Mari Queller

over the telephone; to mother alone; to mother when appellant was present; and to

mother in the subsequent weeks and years. Asked if there had ever been an occasion

after June 24, 2018, where the complainant indicated to her “in any way, shape, or

form that her allegation was true,” mother replied, “Nothing happened.”

      Mother also testified that she met with the lead prosecutor in the case in

October 2020. Mother testified that she told the prosecutor that she did not believe

the abuse occurred, and that the child had repeatedly recanted. Prior to this meeting,

mother talked to the complainant and told her they were going to meet with the

District Attorney’s Office. Mother told the complainant she needed to know the

                                        –16–
truth. According to mother, the child did not change her recantation in any way, and

mother felt, over time, that people were not believing her regarding the child’s

recantation. Asked what she told the complainant regarding the need to tell the truth,

mother replied, “I told her just to be truthful.”

      On cross-examination, mother testified that, when appellant lived with them,

there were times when the complainant would crawl into bed with him while he was

nude, and they snuggled together. This did not concern her. Mother testified that,

from the time she first learned about the allegations, she did not believe the

complainant had been sexually abused. She admitted knowing that the complainant

had said to Queller that appellant “makes me touch his pee-pee.” But she repeatedly

acknowledged, when confronted with things the child said during her forensic

interview, that she did not know the specific allegations the complainant made in the

interview. Mother also acknowledged that the complainant (who was six years old

during the forensic interview) should not know what a penis felt like in her hand.

Mother insisted she still loved appellant.

      The jury ultimately found appellant guilty of continuous sexual abuse of a

child and assessed punishment at fifty years in prison.

                                      DISCUSSION

      1. Brady; Article 39.14

      In his first issue, appellant argues the trial court erred in overruling his motion

to dismiss based on alleged violations of Brady v. Maryland, 373 U.S. 83 (1963) and

                                          –17–
article 39.14 of the Texas Code of Criminal Procedure (the Michael Morton Act).

The State responds that appellant failed to request a continuance and, thus, failed to

preserve error; and that appellant cannot show he was harmed under the Michael

Morton Act or prejudiced under Brady.

      On Monday, May 10, 2021, the first day of trial testimony, defense counsel

filed a motion to dismiss the indictment on due process grounds, alleging the State

violated Brady and the Michael Morton Act. The motion alleged that the lead

prosecutor met with the complainant and her parents the previous Monday, May 3,

but the prosecutor did not provide defense counsel with her meeting notes until

Thursday, May 6, one day after jury selection. The motion also alleged that the

prosecutor waited until Friday, May 7, to tell defense counsel that a District

Attorney’s Office employee, Ruth Ruiz, provided a statement regarding a

conversation she overheard between the complainant and mother on May 3.

      In support of these allegations, counsel attached emails exchanged between

defense counsel and the prosecutor. According to the emails, on Thursday, May 6,

the prosecutor sent an email to defense counsel providing her notes from interviews

with the complainant’s father, mother, and the complainant. The prosecutor’s notes

contained information that the complainant described sexual abuse by appellant but

also included information that the complainant had said: “The whole thing was kind

of a lie. Wanted attention.” In addition, the complainant allegedly said: “Didn’t

want attention. Didn’t think it would go so bad. Wanted a little attention.” The

                                        –18–
prosecutor sent another email stating that these interviews had occurred on Monday,

May 3, 2021, at 3:00 p.m.

         On Friday, May 7, 2021, the prosecutor sent defense counsel an email stating

that, on May 3, Ruth Ruiz overheard the complainant’s mother telling her “to tell the

truth, that mistakes happen, and that [she] wasn’t in trouble.” Ruiz also overheard

mother saying to the complainant that “it was because you wanted attention that I

was getting engaged.” According to the notes, the child asked, “[W]hat is engaged?”

Mother told Ruiz the complainant had recanted “and she didn’t know why they were

here.”

         The trial court held a hearing on the motion to dismiss on Monday, May 10,

2021, shortly before trial testimony began. The prosecutor testified, admitting the

statements she obtained on May 3 needed to be provided to the defense. When

defense counsel asked her why she had not provided them on May 3, the prosecutor

answered:

         There was not a reason. I could have stayed and I could have turned
         those over to you on that day. The next day I was in meetings. The
         following day we picked the jury, and I turned them—the notes over to
         you on May 6th; however, I know that there was a concern of mine, not
         for turning over the Brady material, but for you knowing that [the
         complainant] had reaffirmed—that she had actually talked about the
         abuse, given your communications.

         So if I’m being honest with the Court, there may have been that in play
         in the back of my mind, about defense counsel and mom, in this case,
         learning about the child talking about the abuse since mom has primary
         custody of the child.
         But I did turn those notes over as soon as they—it was practicable for
                                          –19–
      me to do so.
The prosecutor explained that the complainant’s recantation was not new material

because the child had previously recanted, and defense counsel had remained in

contact with mother: “I think there’s a distinction to be made when defense counsel

has already received the same information and is in contact with the party who is

providing that information.” Later in the hearing, defense counsel indicated that he

had previously told the prosecutor that it was his understanding the complainant had

recanted:

      Q. [DEFENSE COUNSEL:] [B]ack to our conversation in December
      of 2019 when I told you that it was my understanding the child had
      recanted, do you recall what your immediate response was?
      A. [PROSECUTOR:] No, but I saw it in your motion, and I disagree
      with your account of it.
      Q. In fact, you said, “No, that hasn’t happened.” And I asked you at
      that time if you had talked to the child—

      A. Uh-huh.

      Q. —and you said, “No.”—

      Q. —is that correct?
      A. That sounds like something I might say.

      Defense counsel called Ruiz to testify and questioned her about her

interactions with mother and the complainant. Ruiz denied hearing the complainant

say she had lied but testified that mother told her the complainant had recanted. Ruiz

also overhead mother tell the complainant to tell the truth and that the truth was that

the complainant made up the allegations to get attention. The State questioned Ruiz

                                        –20–
as follows:

      Q. [STATE:] [J]ust to be clear, on May 3rd you heard [mother] come
      into your office and immediately start to tell [the complainant] to tell
      the truth, and that the truth is that she made it up to get attention; is that
      correct?

      A. That is correct, absolutely.

      At the end of the hearing, defense counsel argued:

      [B]rady and Michael Morton are there for a reason, and it’s a reason so
      that defendants have a right to have a fair trial and have sufficient notice
      of things before trials start, and trials start when juries are picked. And
      it’s clearly evident from the evidence in this case that [the prosecutor]
      made a conscious decision to not provide the information that we were
      entitled to prior to jury selection.

      These are clear Brady and Michael Morton violations, and we believe
      this—that the State ought to have to follow the rules, and we request
      that the case—request the relief we sought in our motion.
Counsel asked the trial court to dismiss the indictment. The prosecutor replied:

      Judge, while I could have turned those notes over sooner, admittedly, it
      is certainly not a violation—a Brady violation that I did not. Defense
      counsel did have an opportunity and, in fact, did voir dire on recantation
      and that this child has been recanting for years. That was a part of his
      voir dire, and the reason he knew to do that was because he has been in
      communication with this mother from the start, but also, Judge because
      I had already turned over notes that indicated that there was something
      out there that said that the child had been—had recanted.
      Judge, at this point, he has had enough time to use the information that
      I’ve given him that he’s had since Thursday, it is now Monday. I would
      feel differently, perhaps, if he hadn’t had the opportunity to voir dire on
      it, but he did. And for that reason, Judge, I don’t think that he has been
      prejudiced or his client has not been prejudiced in any way. It was not
      new information, and so we’re going to ask that you deny his motion.
Defense counsel also argued that the timing of the State’s disclosure was

“outrageous” and “ridiculous.” Based on the testimony it heard and a review of the
                                          –21–
motion, the trial court denied the motion to dismiss.

      Although his brief does not fully distinguish between the two issues or their

separate standards of review, appellant argues on appeal that the trial court’s denial

of his motion to dismiss violated Brady and article 39.14. See TEX. CODE CRIM.

PROC. 39.14. To preserve each of these alleged errors, however, appellant was

required to seek a continuance below, which he did not do. See Rodriguez v. State,

630 S.W.3d 522, 524–25 (Tex. App.—Waco 2021, no pet.) (defendant waived article

39.14(a) complaint by not requesting continuance when State disclosed document

for first time on first day of trial); Siebert v. State, No. 05-18-01386-CR, 2020 WL

5542544, at *6 (Tex. App.—Dallas Sept. 16, 2020, pet. ref’d) (mem. op., not

designated for publication) (no preservation of error under Brady and article 39.14

because of failure to request continuance after untimely disclosure); Ray v. State,

No. 10-17-00394-CR, 2018 WL 4926215, at *6 (Tex. App.—Waco Oct. 10, 2018,

pet. ref’d) (mem. op., not designated for publication) (just as a defendant’s failure to

request continuance waives any Brady violation, defendant’s failure to request a

continuance also waives any violation under article 39.14(h)); see also Guerrero v.

State, No. 05-17-00238-CR, 2018 WL 6039647, at *1 (Tex. App.—Dallas Nov. 19,

2018, no pet.) (mem. op., not designated for publication) (where there has been

delayed disclosure of Brady evidence, failure to request a continuance waives any

Brady violation); Barrientos v. State, No. 05-14-00041-CR, 2015 WL 1089670, at

*4 (Tex. App.—Dallas Mar. 10, 2015, no pet.) (mem. op., not designated for

                                         –22–
publication) (to preserve error regarding State’s willful withholding of evidence in

violation of discovery order, defendant must request continuance of trial) (citing

Duff–Smith v. State, 685 S.W.2d 26, 32 (Tex. Crim. App. 1985)).

      Appellant argues he was prevented from moving for a continuance because

the trial court had already sworn in the jury, but article 29.13 of the Code of Criminal

Procedure provides that the court may grant a motion for a continuance after trial

has begun when the court finds that “by some unexpected occurrence since trial

began, which no reasonable diligence could have anticipated, the applicant is so

taken by surprise that a fair trial cannot be had.” See TEX. CODE CRIM. PROC. 29.13;

see also Osborne v. State, No. 04-17-00104-CR, 2018 WL 2121016, at *6 (Tex.

App.—San Antonio May 9, 2018, pet. ref’d) (mem. op., not designated for

publication) (disclosure of exculpatory evidence during trial affords accused the

opportunity to request a continuance); Rendon v. State, No. 11-14-00080-CR, 2016

WL 787150, at *3 (Tex. App.—Eastland Feb. 25, 2016, pet. ref’d) (mem. op., not

designated for publication) (“Appellant was obligated to request a postponement or

seek a continuance to preserve his complaint of surprise for our review.”).

Accordingly, appellant did not preserve his complaint for appellate review.

      Furthermore, were we to conclude appellant preserved his argument on

appeal, he cannot show harm under article 39.14 or prejudice under Brady.

Beginning with article 39.14, when the Texas Legislature passed the Michael

Morton Act in 2013, it revised article 39.14 of the Code of Criminal Procedure to

                                         –23–
expand the availability and scope of discovery that must be produced by the State.

Watkins v. State, 619 S.W.3d 265, 277 (Tex. Crim. App. 2021); Williamson v. State,

No. 04-20-00268-CR, 2021 WL 4976326, at *3 (Tex. App.—San Antonio Oct. 27,

2021, no pet.) (mem. op., not designated for publication). Article 39.14 now requires

“as soon as practicable after receiving a timely request from the defendant,” the State

“shall produce” certain information, including “written or recorded statements of the

defendant or a witness . . . that constitute or contain evidence material to any matter

involved in the action and that are in the possession, custody, or control of the state

or any person under contract with the state.” See TEX. CODE CRIM. PROC. art.

39.14(a). Under this provision, disclosure must occur “as soon as practicable.”

Watkins, 619 S.W.3d at 278 (quoting article 39.14(a)). Article 39.14 also provides

that “the state shall disclose to the defendant any exculpatory, impeachment, or

mitigating document, item, or information in the possession, custody, or control of

the state that tends to negate the guilt of the defendant or would tend to reduce the

punishment for the offense charged.” See TEX. CODE CRIM. PROC. art. 39.14(h);

Watkins, 619 S.W.3d at 276–77. Under this provision, the disclosure “shall” occur

“promptly.” See TEX. CODE CRIM. PROC. art. 39.14(k). A trial court’s ruling on

pretrial discovery is reviewed for an abuse of discretion. See Branum v. State, 535

S.W.3d 217, 224 (Tex. App.—Fort Worth 2017, no pet.); see also Sopko v. State,

637 S.W.3d 252, 256 (Tex. App.—Fort Worth 2016, no pet.). Violations of article

39.14 are reviewed for non-constitutional error under rule 44.2(b). E.g., Sopko, 637

                                        –24–
S.W.3d at 256; Williamson, 2021 WL 4976326, at *3; Ziegler v. State, No. 04-15-

00559-CR, 2016 WL 5795208, at *2 (Tex. App.—San Antonio Oct. 5, 2016, no pet.)

(mem. op., not designated for publication).

      Assuming without deciding that the State violated article 39.14 by not

disclosing the interview notes and witness statements to the defense on May 3, 2021,

prior to the start of jury selection on May 5, the record does not demonstrate the

requisite harm. See TEX. R. APP. P. 44.2(b). The record shows the defense was

aware before the filing of the motion to dismiss the indictment that the complainant

had recanted. The motion to dismiss, for example, refers to a continuance motion

filed by the defense on December 5, 2019. In that motion, counsel stated that he

believed “the complaining witness in this case has recently recanted her allegations

against the defendant and that in the interest of justice that recantation should be

fully investigated.” The motion to dismiss also discussed a conversation counsel

had with the prosecutor on December 5, 2019, when he told her that he understood

the victim had recanted her allegation. During voir dire, counsel questioned the

veniremembers about the subject of recantation, even though he did not yet have the

State’s disclosure. Appellant also fails to specify how he was harmed by the timing

of the State’s disclosure. Indeed, the videotaped statement by the complainant that

the defense tried to introduce at trial (the basis for appellant’s third issue), which

shows the complainant stating that appellant did not sexually abuse her, was made

before the October 2020 meeting with the District Attorney’s Office, approximately

                                        –25–
seven months before the start of trial. Additionally, the jury was well aware the

complainant had recanted. As for the disclosures involving Ruth Ruiz, the defense

had the opportunity at the hearing to question her about her background and her

statements before she testified in front of the jury. Also, father testified at trial to

overhearing a similar conversation to the one discussed in Ruiz’s testimony, so

Ruiz’s testimony was cumulative of other unobjected-to evidence.

      Turning to Brady, under Brady the State has a constitutional duty to disclose

material, exculpatory evidence to a defendant. Brady, 373 U.S. at 87; Pena v. State,

353 S.W.3d 797, 810 (Tex. Crim. App. 2011). A Brady violation occurs when the

State suppresses, willfully or inadvertently, material evidence favorable to the

defendant. Harm v. State, 183 S.W.3d 403, 406 (Tex. Crim. App. 2006); Kulow v.

State, 524 S.W.3d 383, 388 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d).

Favorable evidence includes impeachment as well as exculpatory evidence. Harm,

183 S.W.3d at 406; Kulow, 524 S.W.3d at 388.             The State does not have a

constitutional duty to disclose evidence “if the defendant was actually aware of the

exculpatory evidence or could have accessed it from other sources.” Pena, 353

S.W.3d at 810; Zeigler, 2016 WL 5795208, at *2. Also, when favorable evidence is

not concealed but disclosed untimely, the defendant bears the burden to show the

delay resulted in prejudice. Kulow, 524 S.W.3d at 388 (citing Little v. State, 991

S.W.2d 864, 866 (Tex. Crim. App. 1999)). A defendant is prejudiced if the result of

the proceeding would have been different had the evidence been disclosed earlier.

                                         –26–
Kulow, 524 S.W.3d at 388. Prejudice is not shown where the information is

disclosed in time for the defendant to make effective use of it at trial. Id.

        Appellant argues he was prejudiced by the late disclosure regarding the

complainant because she “recanted again to the ADA in the case, and that is a

material, exculpatory fact that would have potentially changed the outcome of the

trial.” He fails, however, to specify how having this information sooner would have

changed the outcome of the trial. As we discussed previously, appellant was aware

the complainant had recanted prior to the filing of his motion to dismiss. In addition,

the jury was aware the complainant had recanted.2 Regarding the late disclosures

involving Ruiz, appellant fails to offer any specific argument as to how her statement

constituted Brady material. But even if we assume it constituted Brady material, the

record does not show appellant was prejudiced by the timing of the State’s

disclosure. The defense cross-examined Ruiz both at the hearing and at trial, and

appellant’s failure to request a continuance when this evidence was disclosed is

further indication the belated disclosure did not prejudice him. Furthermore, Ruiz’s

disclosure was cumulative of other evidence—i.e., father’s testimony regarding a

similar conversation to the one Ruiz overheard, and the testimony of the sexual



    2
      The fact that appellant had the challenged information before testimony began, and that he was able
to use it throughout trial, also distinguishes this case from Pena, 353 S.W.3d at 797, on which appellant
partially relies. The challenged Brady evidence in Pena was not disclosed until after the jury had begun
deliberating, and Pena did not have an opportunity to present it to the jury. Id. at 801–05. Moreover, it was
the only evidence that substantiated Pena’s defense. Id. at 811. The situation here is quite different. Thus,
Pena does not support appellant’s argument.
                                                   –27–
assault nurse examiner and the forensic interviewer that they were concerned the

complainant might recant.

      We conclude, therefore, that appellant failed to preserve error regarding his

article 39.14 and Brady claims because he did not request a continuance, and,

assuming error was preserved, that he cannot show he was harmed under the Michael

Morton Act or prejudiced under Brady. We overrule appellant’s first issue.

      2. The Outcry Witness

      In his second issue, appellant argues the trial court erred in allowing the

forensic examiner to testify as an outcry witness. Appellant contends that admitting

the testimony of Lanier, the forensic examiner, was “clearly error,” and that Mari

Queller was the first person the complainant approached and provided with

discernable facts regarding an alleged offense and the perpetrator of that alleged

offense. The State maintains, however, that the court acted within its discretion in

designating the forensic interviewer as the proper outcry witness, and we agree.

      We review the trial court’s outcry witness determination for an abuse of

discretion. See Rodgers v. State, 442 S.W.3d 547, 552 (Tex. App.—Dallas 2014,

pet. ref’d); Wright v. State, Nos. 05-20-00417-CR & 05-20-00418-CR, 2021 WL

2948553, at *4 (Tex. App.—Dallas June 28, 2021, no pet.) (mem. op., not designated

for publication); Le v. State, No. 05-16-01324-CR, 2018 WL 2001609, at *4 (Tex.

App.—Dallas Apr. 30, 2018, no pet.) (mem. op., not designated for publication). An

outcry witness is the first person over the age of eighteen, other than the defendant,

                                        –28–
to whom the child made a statement about the offense or extraneous crime, wrong,

or act. See TEX. CODE CRIM. PROC. art. 38.072, § 2(a); Mejia v. State, Nos. 05-19-

01491-CR & 05-19-01494-CR, 2021 WL 1136762, at *4 (Tex. App.—Dallas March

25, 2021, no pet.) (mem. op., not designated for publication). “The statement must

be ‘more than words which give a general allusion that something in the area of child

abuse is going on’; it must be made in some discernable manner and is event-specific

rather than person-specific.” Lopez v. State, 343 S.W.3d 137, 140 (Tex. Crim. App.

2011) (quoting Garcia v. State, 792 S.W.2d 88, 91 (Tex. Crim. App. 1990)).

      The burden of proof is on the State, as the proponent of the evidence, to

establish the elements of article 38.072 for the testimony to be admissible. Rosales

v. State, 548 S.W.3d 796, 806 (Tex. App.—Houston [14th Dist.] 2018, pet. ref’d);

Montoya-Rodriguez v. State, Nos. 05-13-01735-CR to 05-13-01737-CR, 2015 WL

636614, at *2 (Tex. App.—Dallas Feb. 13, 2015, no pet.) (mem. op., not designated

for publication) (citing Long v. State, 800 S.W.2d 545, 547 (Tex. Crim. App. 1990)).

If the State presents evidence that a person is a proper outcry witness, the burden to

rebut this evidence then shifts to the defendant. See Garcia, 792 S.W.2d at 91–92;

Eldred v. State, 431 S.W.3d 177, 184 (Tex. App.—Texarkana 2014, pet. ref’d); Le,

2018 WL 2001609, at *4.

      The trial court in this case held a pretrial hearing regarding the State’s 38.072

designation that it intended to offer hearsay statements of the complainant through

witnesses Mari Queller and Lanier. Lanier testified that when she interviewed the

                                        –29–
complainant, she provided details of sexual abuse. The complainant told Lanier she

had first spoken about it to mother’s friend “Mari,” but she did not any provide

details of their conversation. The complainant also said she talked to mother and

appellant about it. To Lanier’s knowledge, she was the first adult over the age of

eighteen to whom the complainant provided details regarding the abuse. Queller

testified that the complainant told her that she would climb into bed with mother and

appellant, both of whom were naked; that mother would get up and get dressed; and

that appellant would make her touch his “pee-pee,” which Queller inferred to mean

penis. The complainant, however, did not provide any other details. Defense

counsel did not call any witnesses, arguing there was no evidence Lanier was the

first person who was an adult that the complainant talked to. The State responded

that Queller was the first adult to whom to the complainant made an allusion of child

abuse, but she definitively described an offense to Lanier. The trial court designated

Lanier as the outcry witness.

      We find no abuse of discretion in the trial court’s outcry witness designation.

Appellant was charged with continuous sexual abuse of a child and two other counts

involving aggravated sexual assault and indecency with a child, which were later

abandoned. Regarding Queller, the complainant told her appellant slept in the nude

and he had her touch his “pee-pee,” but she did not describe how or with what she

touched appellant’s “pee-pee,” nor what “pee-pee” meant. It was not until the

complainant spoke with Lanier that she made detailed allegations of sexual abuse

                                        –30–
that involved multiple incidents over a period of thirty days or more. The trial court

could have reasonably concluded the complainant’s statements to Queller were a

general allusion that sexual abuse was occurring but not a clear description of the

offense charged, as required by article 38.072. E.g., Garcia, 792 S.W.2d at 91;

Wright, 2021 WL 2948553, at *2–4; Mejia, 2021 WL 1136762, at *4.

      Appellant relies primarily on a case from the Houston Fourteenth Court of

Appeals, Nino v. State, 223 S.W.3d 749, 753 (Tex. App.—Houston [14th Dist.]

2007, no pet.), where the court concluded that the mother, not the forensic

interviewer, was proper outcry witness because the victim told the mother first that

the defendant had made him suck the defendant’s penis. Appellant quotes the

following statement from the opinion:

      Though the child’s statements were not lengthy or detailed, they
      contained sufficient information about the nature of the act and the
      perpetrator to fall under article 38.072 of the Texas Code of Criminal
      Procedure. Therefore, the trial court abused its discretion in designating
      [the forensic interviewer], rather than [mother], as the outcry witness
      under section 38.072 of the Texas Code of Criminal Procedure.
Id. But appellant’s reliance on this decision is misplaced. The defendant in Nino

was charged with aggravated sexual assault of a child, and, as the court concluded,

the evidence before the trial court was sufficient to show the victim described the

offense in a discernable manner to his mother before he talked to the forensic

interviewer. See id. In this case, on the other hand, the complainant alluded to

Queller that “something in the area of child abuse was going on at home.” Garcia,

792 S.W.2d at 91. Yet it was Lanier to whom the complainant described, in a
                                   –31–
discernable manner, the charged offense of continuous sexual abuse of a child.

Therefore, the trial court did not abuse its discretion in designating Lanier as the

proper outcry witness. We overrule appellant’s second issue.

      3. Prior Consistent Statement

      In his third issue, appellant contends the trial court erred in refusing to admit

a video-recorded statement from the complainant offered by appellant as a prior

consistent statement. The State responds that appellant forfeited any error regarding

admissibility because he provided no argument at trial or on appeal regarding

admissibility; that he failed to establish admissibility under the prior-recorded-

statement hearsay exception; and that, alternatively, appellant was not harmed by

the exclusion of the statement.

      Mother testified in appellant’s defense that, prior to her October 2020 meeting

with District Attorney’s Office, she spoke with the complainant and told her she

needed to know the truth about the allegations. Mother then videotaped her

conversation with the complainant, during which the complainant continued to

recant. During mother’s testimony, defense counsel offered into evidence a flash

drive containing a recorded conversation mother had with the complainant prior to

that October 2020 meeting. The State lodged a hearsay objection. The trial court

held an off-the-record bench conference, and the parties did not address the issue

further in the jury’s presence.

      The trial court held a hearing outside the jury’s presence after mother testified.

                                        –32–
The prosecutor argued that “to qualify for admission as a prior consistent statement,

the witness must have made the statement before her motive to fabricate or other

improper motive arose.” Defense counsel then argued the video was admissible as

a prior inconsistent statement. When the State asked him to clarify if he was offering

the video as a prior inconsistent or a prior consistent statement, defense counsel

replied: “Well, it’s both. I mean, it’s—who knows what this kid said.” The trial

court observed that “the testimony at trial from the child is that nothing happened;

that she was not touched, that she was not—that nothing happened.” As a result, the

court noted, the video statement had to be a prior consistent statement. The trial

court ultimately concluded, based on its review of the case law:

         [T]he prior consistent statement, if it were admissible, would only be
         admissible if it were made prior to the reason for the child changing,
         recanting arising, or the influence being placed upon the child.

         The testimony before us is that the child was influenced from the get-
         go; as soon as she told this story that that [sic]—the defendant and her
         mother, that she, being the sensitive child she is, has changed her story
         to accommodate their feelings, and therefore, this was made some two
         years later, two to three years later, and not—would not be admissible
         under the rulings of the Court that we have before us.

         So it’s my feeling that case law does not allow that to be admissible.
The trial court ultimately ruled that the video was inadmissible under rule of

evidence 801.3

         The video recording, one minute and twenty-one seconds long, begins with



   3
       The video was admitted for record purposes.

                                                 –33–
mother asking the complainant her name, and the complainant identifying herself.

Mother then states: “[Complainant], today I’m going to talk to the D.A. this

afternoon, and I’m going to tell them what is—what the truth is between you and

[appellant], so mommy needs to know what is the truth between you and

[appellant].” The complainant responded: “He never did anything to me. He didn’t

make me do anything; and I never touched him, and he never—he never made me

touch him.” The complainant looked down and off camera twice as she said this.

Mother asked, “Nothing like that?” The complainant stated, “Nothing like that.”

Mother then said, “Because you know, you can always tell mommy and daddy

anything, right?” The complainant said, “Yeah.” Mother added that the complainant

“can always come to mommy and daddy when something bad happens,” and the

complainant nodded her head in response. Mother then said, “Because you know

it’s not right to touch somebody else,” to which the complainant again nodded her

head in response. Mother added that “you know that it’s not right for someone to

touch you, too, inappropriately, right?” The complainant said, “Yeah.” After that,

mother stated, “Okay, so you understand that?” The complainant answered, “Yes.”

Mother then asked, “So you will let me know if anything like that ever happens,

right?” The complainant nodded her head and said, “Yes.” Mother ultimately asked:

“But, you’re telling me that nothing happened between you and [appellant]?” The

complainant said in response: “Nothing, nothing happened.”

      Assuming without deciding that appellant preserved error, we conclude he has

                                      –34–
shown no abuse of discretion. Rule 613(c) of the Texas Rules of Evidence provides

that “[u]nless Rule 801(e)(1)(B) provides otherwise, a witness’s prior consistent

statement is not admissible if offered solely to enhance the witness’s credibility.”

TEX. R. EVID. 613(c). Under rule 801(e)(1)(B), a statement is not hearsay if the

declarant testifies at trial and is subject to cross-examination, and the statement is

“consistent with the declarant’s testimony and is offered to rebut an express or

implied charge against the declarant of recent fabrication or improper influence or

motive.” Id. at 801(e)(1)(B). Reviewing courts employ a four-part test to determine

whether a prior consistent statement is admissible under rule 801(e)(1)(B): (1) the

declarant must testify at trial and be subject to cross-examination; (2) there must be

an express or implied charge of recent fabrication or improper influence or motive

of the declarant’s testimony by the opponent; (3) the proponent must offer a prior

statement that is consistent with the declarant’s challenged in-court testimony; and,

(4) the prior consistent statement must be made prior to the time the alleged motive

to falsify arose. Hammons v. State, 239 S.W.3d 798, 804 (Tex. Crim. App. 2007);

Hayes v. State, No. 05-16-00740-CR, 2017 WL 5663612, at *7 (Tex. App.—Dallas

Nov. 27, 2017, pet. ref’d) (mem. op., not designated for publication). The Court of

Criminal Appeals has determined that, though rule 801(e)(1)(B) allows for the

admission of prior consistent statements to rebut allegations of improper influence

or motive, a “statement made after the alleged motive to fabricate arose does not

rebut the allegation.” Haughton v. State, 805 S.W.2d 405, 408 (Tex. Crim. App.

                                        –35–
1990).   We review the trial court’s determination whether a prior consistent

statement is admissible for abuse of discretion. Hammons, 239 S.W.3d at 806.

      The trial court in this case did not abuse its discretion in excluding the

statement because the court could have concluded it did not satisfy the requirements

of rule 801(e)(1)(B). More precisely, the statement did not satisfy the fourth factor

under Hammons because it was not made prior to the time the alleged motive to

falsify arose. The complainant’s motive to falsely recant—based on pressure from

her mother and the complainant’s desire to please her mother—began in June 2018,

when the complainant described some of appellant’s behavior to Queller. The

complainant then quickly withdrew the allegations. She subsequently provided a

detailed description of the sexual abuse to the forensic interviewer but continued

recanting. The complainant’s videotaped statement was recorded approximately two

years after the complainant’s disclosure to Queller. Although the State impeached

the complainant’s recantations at trial, “[a] witness so impeached cannot be

supported or sustained by statements similar to those to which he or she testified [at]

trial where the statements were made after the motive arose that would likely prompt

the witness to testify falsely.” See 25 TEXAS JURISPRUDENCE CRIMINAL PROCEDURE:

Trial § 1126 (“Effect of time of making prior consistent statement”) (3d ed. 2021);

see also Dowthitt v. State, 931 S.W.2d 244, 263–64 (Tex. Crim. App. 1996);

Haughton, 805 S.W.2d at 408.

      Additionally, appellant was not harmed by the exclusion of the videotaped

                                        –36–
statement. See TEX. R. APP. P. 44.2(b). The substance of the statement was

cumulative because it was presented to the jury through other evidence—i.e.,

mother’s testimony; the complainant’s testimony that she told her mother nothing

had happened; the complainant expressly recanting in front of the jury. Because the

substance of the videotaped statement was cumulative, its exclusion was also

harmless. See id. We overrule appellant’s third issue.

      4. Sufficiency of the Evidence

      In his fourth issue, appellant argues the evidence is insufficient to support a

finding of guilt for the offense of continuous sexual abuse of a child.

      When determining whether the evidence is sufficient to support a conviction,

we consider all the evidence in the light most favorable to the verdict and determine

whether, based on that evidence and reasonable inferences therefrom, a factfinder

could have found the essential elements of the charged offense were proven beyond

a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Gear v. State,

340 S.W.3d 743, 746 (Tex. Crim. App. 2011). The factfinder must resolve conflicts

in the testimony, weigh the evidence, and draw reasonable inferences from basic

facts. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (citing Jackson,

443 U.S. at 319). We presume the factfinder resolved any conflicting inferences in

favor of the verdict, and we defer to that resolution. See Jackson, 443 U.S. at 326;

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). We also defer to the

factfinder’s evaluation of the credibility and weight of the evidence. Williams v.

                                        –37–
State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). This standard is the same for

both direct and circumstantial evidence. Wise v. State, 364 S.W.3d 900, 903 (Tex.

Crim. App. 2012).

      The indictment alleged that on or about February 9, 2012 through June 15,

2018, during a period of thirty or more days in duration, appellant committed two or

more acts of sexual abuse, including: (1) aggravated sexual assault of a child by

intentionally and knowingly causing the female sexual organ of the complainant, a

child then younger than fourteen, to contact appellant’s male sexual organ; (2)

indecency with a child by contact by intentionally and knowingly, with the intent to

arouse or gratify the sexual desire of any person, engaging in sexual contact by

causing the hand of the complainant, a child then younger than seventeen, to touch

part of appellant’s genitals. The indictment also alleged that appellant was seventeen

years of age or older at the time of the commission of each of these acts of sexual

abuse, and the complainant was a child younger than fourteen.

      A person commits the offense of continuous sexual abuse of a child if, during

a period that is thirty or more days in duration, he commits two or more acts of sexual

abuse and, at the time of the commission of each act, he is seventeen years of age or

older and the victim is a child younger than fourteen years of age. TEX. PENAL CODE

§ 21.02(b). Although the exact dates of the abuse need not be proven, the offense

requires proof that two or more acts of sexual abuse occurred during a period of

thirty days or more. Garner v. State, 523 S.W.3d 266, 271 (Tex. App.—Dallas 2017,

                                        –38–
no pet.); Baez v. State, 486 S.W.3d 592, 595 (Tex. App.––San Antonio 2016, pet.

ref'd); see TEX. PENAL CODE § 21.02(d).

      Appellant’s brief lists “various evidentiary failings” which, he claims,

establish that no reasonable jury could have found him guilty of the charged offense.

First, he points to the complainant’s “multiple recantations.” However, even if a

complaining witness recants or denies his or her outcry statements when testifying

at trial, the factfinder is entitled to disbelieve the complainant’s recantation and

credit his or her previous statements. Chambers v. State, 805 S.W.2d 459, 461 (Tex.

Crim. App. 1991) (factfinder entitled to judge credibility of witness, observe their

demeanor, reconcile conflicts in evidence and disbelieve witnesses’ recantation); see

also Reyes-Bonilla v. State, Nos. 05-19-00983-CR, 05-19-01002-CR & 05-19-

01003-CR, 2021 WL 4260771, at *4 (Tex. App.—Dallas Sept. 20, 2021, no pet.)

(mem. op., not designated for publication); Spence v. State, No. 05-19-00452-CR,

2020 WL 5056556, at *4 (Tex. App.—Dallas Aug. 27, 2020, pet. ref’d) (mem. op.,

not designated for publication); Davis v. State, No. 05-19-00625-CR, 2020 WL

5015276, at *11 (Tex. App.—Dallas Aug. 25, 2020, no pet.) (mem. op., not

designated for publication).    “The fact that a witness makes contradictory or

inconsistent statements does not destroy his or her testimony as a matter of law.”

Owens v. State, 381 S.W.3d 696, 709 (Tex. App.—Texarkana 2012, no pet.); see

also Gutierrez v. State, No. 05-19-00560-CR, 2022 WL 100108, at *3 (Tex. App.—

Dallas Jan. 11, 2022, no pet.) (mem. op., not designated for publication).

                                        –39–
      The State in this case presented testimony that offered reasons and context for

the complainant’s recantation, in conjunction with testimony that showed the abuse

occurred. More specifically, the State presented evidence from which the jury could

have concluded that mother either did not believe the abuse happened or did not

want to believe it happened because of her feelings for appellant, and that mother’s

skepticism that the abuse occurred was not based on an objective assessment of the

complainant’s allegations.   The jurors also could have concluded that mother

coached or pressured the complainant to recant, and that the complainant recanted

to appease mother and because she did not want to anger appellant.

      Second, appellant argues that, because of a lack of corroborating evidence, no

jury could have believed the essential elements of the offense. He also claims that

“[t]here was an obvious lack of investigation in this case.” But appellant’s focus on

the alleged inadequacy of the investigation or the lack of certain types of

corroborating evidence is not relevant to our review of the evidence. We review the

evidence presented at trial and not the sufficiency of the investigation. See Murray

v. State, No. 05-19- 01180-CR, 2020 WL 4435304, at *7 (Tex. App.—Dallas Aug.

3, 2020, no pet.) (mem. op., not designated for publication) (“In assessing the

sufficiency of the evidence . . . we consider the evidence admitted at trial—what was

not in evidence is irrelevant to our determination of the sufficiency of the

evidence.”); McLemore v. State, No. 05-15-00160, 2015 WL 9591398, at *3 (Tex.

App.—Dallas Dec. 31, 2015, no pet.) (mem op., not designated for publication)

                                       –40–
(“[W]e do not review the sufficiency of the police investigation; rather, we review

the evidence presented at trial.). Moreover, outcry testimony alone can be sufficient

to sustain a conviction for continuous sexual abuse of a child. E.g., Killian v. State,

No. 05-19-00227-CR, 2020 WL 2847275, at *9 (Tex. App.—Dallas June 2, 2020,

pet. ref’d) (mem. op., not designated for publication); see Tear v. State, 74 S.W.3d

555, 560 (Tex. App.—Dallas 2002, pet. ref’d). “The State has no burden to produce

any corroborating or physical evidence.” Martines v. State, 371 S.W.3d 232, 240

(Tex. App.—Houston [1st Dist.] 2011, no pet.); see Perez v. State, No. 05-19-01225-

CR, 2021 WL 869636, at *4 (Tex. App.—Dallas March 9, 2021, no pet.) (mem. op.,

not designated for publication).

      The State presented evidence from which the jury could have reasonably

concluded that appellant sexually abused the complainant. That evidence included

the complainant’s disclosure to Queller and her detailed descriptions of abuse to the

forensic examiner. Appellant testified that, when the complainant was five and six,

she would get in bed with him when he was naked and snuggle with him. While

appellant denied any abuse occurred, the complainant described details of sexual

abuse that an average six-year-old should not know. Both mother and father agreed

the complainant should not know such things, as did the sexual assault nurse

examiner. The jury could have found that the complainant’s knowledge of these

details tended to corroborate that the abuse occurred. Based on the evidence, the

jury could have concluded that the complainant’s recantations were not truthful, and

                                        –41–
that the abuse occurred.

      Appellant next argues the evidence did not support a finding that two or more

specific acts of abuse occurred more than thirty days apart. See TEX. PENAL CODE §

21.02(b). There is, however, evidence showing the complainant turned five years

old in February 2017 and six in February 2018. In June 2018, the complainant told

Queller that appellant “makes me touch his pee-pee.” That same month, the

complainant told the forensic interviewer that appellant had her put her hand on his

genitals when she was five and six years old. She also told Lanier that appellant put

his private part on her private part “a few times” when she was five. When Lanier

described a “private touch” to the complainant, she said she was snuggling with

appellant when she was five and they were still doing it when she was six, and that

appellant would grab her hand and make her touch or grab his “private spot.” When

he testified, appellant confirmed that he was living in the house with the complainant

when she was five years old and six years of age. Based on the evidence, a rational

juror could have reasonably concluded the abuse was still occurring when the

complainant made her disclosures in June 2018.

      After reviewing all the evidence in the light most favorable to the jury’s

verdict and giving due deference to the jury’s weight and credibility determinations,

we therefore conclude that, based on the evidence presented, a rational trier of fact

could have found the essential elements of the offense beyond a reasonable doubt.

We overrule appellant’s fourth issue.

                                        –42–
      We affirm the trial court’s judgment.



                                          /Lana Myers//
                                          LANA MYERS
                                          JUSTICE

210556f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                      –43–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ALEJANDRO AMOLES JR.,                        On Appeal from the 416th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 416-84008-
No. 05-21-00556-CR          V.               2020.
                                             Opinion delivered by Justice Myers.
THE STATE OF TEXAS, Appellee                 Justices Carlyle and Goldstein
                                             participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is

AFFIRMED.

Judgment entered this 19th day of August, 2022.




                                      –44–